DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on March 16, 2020 are acceptable.

Specification - Abstract
5.	The abstract of the disclosure is objected to because it is not reflective of the claim language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	Claims 1-20 are objected to because of the following informalities:  The “solid” and “hollow” bullet points that appear throughout the claims must be deleted.

Claim Rejections - 35 USC § 101
7.	Claims 1-20 are not deemed adversely impacted by 35 USC 101.  Thus, no 35


Claim Rejections - 35 USC § 112
8.	Claims 1-20 are not deemed adversely impacted by 35 USC 112.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoon et al., US 10.007,964.
Cahoon discloses in Figures 1A-7 and related text, associated shelf tags, e.g. col. 1, lines 52-65 and a method for automatically generating a planogram, a robot and shelves for identification of first and second items, i.e. products, across multiple images, e.g. Figs. 3A, B claim 1, Abstract, a product identifier, e.g. cols. 4-6, lines 59-3, a product assignment, e.g. cols. 6-9, lines 57-5,  to determine where a location of a product is, a spatial map, e.g. cols. 4-5, lines 66-5, col. 8, lines 4-19, col. 13, lines 14-17, and horizontal and vertical positions, e.g. col. 5, lines 44-56.
Calhoon does not disclose the term “new planogram” as recited in claim 1.  
However, it is disclosed that the robot of Calhoon may create multiple planograms, e.g. col. 13, lines 14-60.  This is effect creates a new planogram to identify  for Calhoon would have been to keep up to date information on product location as items are removed from a specific location within the isle/shelving structure arrangement that virtually every store manager desires access to for accurate record keeping in order to have a properly stocked store.
Regarding claims 2-14 and 16-20, these added claim limitations are but common knowledge restocking of shelving items in order to keep the shelves with suitable numbers of items for shoppers to peruse and/or purchase.  To add this known restocking method and incorporate it into the robotic planogram disclosure of Calhoon would have been obvious for one of ordinary skill in the art.  The motivation for having done such would be to allow for ingress/egress of individuals passing thru isles of a store having fully stocked shelves of items to potentially purchase in order for customer satisfaction and increased business profits.

11.	Further pertinent references of interest are noted on the attached PTO-892.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789